Citation Nr: 1039852	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-40 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
prostate cancer for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from February 1946 to November 
1965.  The Veteran died on March [redacted], 2006.  The appellant is the 
surviving spouse of the Veteran, and is seeking to reopen a claim 
of entitlement to service connection for prostate cancer for 
accrued benefits purposes.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

The Veteran died in March 2006, and in April 2006 the appellant 
filed a claim of death pension and dependency and indemnity 
compensation (DIC), to include a claim for accrued benefits.  In 
a November 2006 rating decision, the RO found that the appellant 
had not submitted new and material evidence to reopen a claim of 
service connection for prostate carcinoma for accrued benefits 
purposes, and a March 2007 statement from the appellant is 
accepted as a notice of disagreement as to the accrued benefits 
issue.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks to reopen her claim of service connection for 
prostate cancer for accrued benefits purposes.  However, review 
of the claims folder indicates the appellant was not provided 
with any notice regarding how to reopen the previously denied 
claim of entitlement to service connection for prostate cancer 
for accrued benefits purposes before or after the December 2008 
rating decision on appeal.  Nor was the appellant provided with 
notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) prior 
to, or after, the November 2006 rating decision.  Thus, this 
claim must be remanded so that the appellant can be provided 
corrective notice.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Send the appellant a VA letter regarding 
her claim to reopen service connection for 
prostate cancer for accrued benefits purposes 
based on new and material evidence.  The 
letter should note why the service connection 
claim was previously denied in the November 
2006 rating decision and describe the meaning 
of "new" and "material" evidence necessary to 
reopen the claim pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and include 
the information necessary to substantiate the 
underlying claim on the merits Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



